DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of February 9, 2022, to the non-final action mailed December 20, 2021, has been entered. Claim 12 has been amended, claim 15 has been cancelled, and no claims have been newly added. Accordingly, claims 1-14 are pending in the application.  Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
	Claims 1-5 and 7-14 are under consideration.

Withdrawn Claim Rejections - 35 USC § 112
	Claim 12 was rejected in the previous Office action mailed December 20, 2021, under 35 U.S.C. 112(b):as claim 12 was previously written to have a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired and  the term “more preferably” was a relative term which rendered the claim indefinite  Applicants’ amendment to claim 12 renders the rejection moot.  Applicants have amended claims 12 to delete both the limitation to multiple ranges and the indefinite language..  Accordingly, the rejections are hereby withdrawn. 

Response and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
	Claim 1-5 and 8-14 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moszner et al. (Pub. No.: US 2010/0041799; Pub. Date: Feb. 18, 2010) and Klee et al. (Pub. No.: Wo 2014/040729; Pub. Date: Mar. 20, 2014) for reasons of record.
	Regarding claims 1-5, 8-10, and 13-14, Moszner discloses a dental composition comprising a polymerizable  (meth)acrylamide phosphate of formula (I)


    PNG
    media_image1.png
    93
    320
    media_image1.png
    Greyscale
 wherein m is 1-4 and P is 0-4(abstract)

Wherein examples include 

    PNG
    media_image2.png
    88
    233
    media_image2.png
    Greyscale
 m is 1-4 (claim 3)

and a radical polymerization initiator ([0003] and [0061]).  But Moszner does not disclose the an allyl group bonded to the nitrogen atom of the amide group.  . 

	However, in the same field of endeavor of polymerizable compounds which is copolymerizable with conventional (meth)acrylates  with linking groups for use in dental composition (page 1 paragraph 1 and page 2 paragraph 3), Klee discloses groups comprising allyl groups attached to nitrogen and an additional group having a polymerizable double bond  that is bonded to the nitrogen  (page 4 bottom paragraph through page 7 paragraph 2) as instantly claimed.  Including, but not limited too:


    PNG
    media_image3.png
    438
    481
    media_image3.png
    Greyscale
wherein X1 is CO and R1 and R2 are hydrogen (page 2 middle of page to page 2 middle of the page).

Regarding claim 11, Moszner discloses wherein the amount of polymerizable (meth)acrylamide phosphate of formula (I) is 0.5 to 95% by weight [0070}.

Regarding claim 12, Moszner discloses wherein the pH is between 0.5 and 3.0 [0056]
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Moszner et al. and Klee et al. to include groups comprising allyl groups attached to nitrogen and an additional group having a polymerizable double bond  that is bonded to the nitrogen (page 4 bottom paragraph through page 7 paragraph 2) in a 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.




	
	Regarding claim 7, Klee discloses a dental composition with meth(acrylates) having low viscosity (page 1 paragraph 1)

	Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Moszner et al. (Pub. No.: US 2010/0041799; Pub. Date: Feb. 18, 2010) and Klee et al. (Pub. No.: WO 2014/040729; Pub. Date: Mar. 20, 2014).as applied to claim 1 above, and further in view of Klee et al. (Pub. No.: WO 2015/082642; Pub. Date: June 11, 2015) hereinafter Klee PCT for reasons of record.
	Regarding claims 7 Moszner et al. and Klee et al. remains as applied to claim 1.  While the combination of references teaches a dental composition comprising a polymerizable (meth)acrylamide phosphate and allyl groups attached to nitrogen and an additional group.  But the combination does not disclose the viscosity of the polymerizable compound.
	However, in the same field of endeavor of free radical polymerizable dental compounds (abstract) comprising methacrylate and methacrylamide groups (page 19 paragraph 2), Klee PCT discloses wherein the dental composite has a dynamic viscosity at 23C from 1 to 30 Pa.s (page 15 paragraph 3) including ranges of under 10 Pa.s (Page 23 Table 1)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Moszner et al., Klee et al., and Klee PCT for the viscosity to be  1 to 30 Pa.S including examples of under 10 Pa.s in a poolymerizable dental compositions comprising methacrylate and methacrylamide groups as disclosed by Klee PCT (page 19 paragraph 2) in a polymerizable  (meth)acrylamide phosphate compound as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections they are addressed as follows: 
	Applicants traverse the 103 type rejection, arguing that it would not yield predictable results to include the allyl grops attached to the nitrogen and an additional group having a polymerizable double bond that is bonded to the nitrogen.  The present invention is based on the recognition that a radically polymerizable compound of formula (I) has a low dynamic viscosity and may provide high chemical purity and a heat polymerization about 50 to 80% higher than  the heat polymerization of MDP.  There is no mention  of replacing an alkyl group by an allyl group I Mosner.  Therefore, a person 

Applicants’ argument have been fully considered, but not found persuasive.  The gist of Applicant’s argument appears to be that the presence of an allyl group provides certain physical properties that are not disclosed by the prior art of record.   However, present to MPEP 716.02 “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").”  While Applicant has argued that allyl 
Moreover, there is no requirement that the primary reference, in this case Moszner, needs to teach modification to itself to achieve the instantly claimed invention.  Rather the combination of reference disclose the instantly claimed invention, wherein one of ordinary skill in the art would be motivated to combine the prior art of record to include the allyl groups attached to nitrogen and an additional group having a polymerizable double bond because it is copolymerizable with conventional (meth)acrylates and provides dental compositions with a low viscosity and excellent biocompatibility as evidenced by Klee (page 1 paragraph 1).  One who would have practiced this invention would have ha reasonable expectation of success because Moszner discloses a dental composition comprising a polymerizable (meth)acrylamide phosphate, while Klee provided guidance with the respect to the allyl groups attached to nitrogen and an additional group having a polymerizable double bond because it is nonpolymerizable with conventional (meth)acrylates for dental formulations.  The reasons for combining the references need not be the same as Applicant’s reasons.  
Finally, it must be pointed out that the examples in the instant specification as filed have very specific  species that fall within formula (I) with very specific amounts.  Applicant has not provided evidence of unexpected superior results commensurate with the scope of the very broad genus of claim 1 in any concentration.  MPEP 716.02 (d) states 'Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the 
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617